Citation Nr: 9904304	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  97-23 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



REMAND

The veteran served on active duty from July 1976 to August 
1979.

Service connection was denied for low back strain in a 
November 1982 rating decision.  The veteran was informed of 
this decision, and did not appeal.  He sought to reopen his 
claim in February 1989, but was informed by that he had not 
submitted new and material evidence sufficient to reopen his 
claim.  The veteran appealed this decision to the Board of 
Veteran's Appeals (Board).  In an October 1990 decision, the 
Board held that new and material evidence sufficient to 
reopen the claim of service connection for low back strain 
had not been submitted.  The veteran did not appeal this 
decision.

This matter is before the Board on appeal from a May 1996 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which found that the 
veteran had not submitted new and material evidence 
sufficient to reopen his claim.  The Board notes that the May 
1996 rating decision also found that new and material 
evidence sufficient to reopen the veteran's claim of service 
connection for hemorrhoids had not been submitted, and that 
his claim of service connection for a left shoulder injury 
was not well-grounded.  However, the veteran's Notice of 
Disagreement and Substantive Appeal only addressed the back 
disorder claim.  Thus, this is the only issue over which the 
Board has jurisdiction.  38 C.F.R. §§ 20.201, 20.203 (1998).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  Manio, 1 Vet. App. at 145.  Initially, the Board 
must determine whether the evidence presented or secured 
since the prior final disallowance of the claim is "new and 
material."  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  

Initially, the Board notes that the Court of Appeals for the 
Federal Circuit recently struck down the legal test which 
found that in order for newly submitted evidence to be 
considered material, "there must be a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome."  
Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 16, 1998).  The 
Federal Circuit found that this test imposed a greater burden 
than what was contemplated by the law and regulations on the 
issue of "new and material evidence."  The provisions of 
38 C.F.R. § 3.156(a), provide that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

If the Board determines that the evidence is "new and 
material," it must reopen the claim and evaluate the merits 
of the claim in view of all the evidence, both new and old.  
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992).  

The Court has clarified that in order to reopen a previously 
and finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

At his December 1998 videoconference hearing, the veteran 
indicated that he has been disabled for Social Security 
purposes since 1987 when his "back went out."  He testified 
that he was receiving treatment for his back disorder at the 
VA Medical Center (VAMC) in Dallas, Texas.  However, no 
medical records are on file from the Dallas VAMC.  In 
general, the Board does not have jurisdiction to consider the 
claim or to order additional development in the absence of a 
finding of new and material evidence.  See Barnett v. Brown, 
83 F.3d. 1380 (Fed.Cir. 1996).  Nevertheless, pursuant to 
Bell v. Derwinski, 2 Vet. App. 611 (1992), any such records 
which are in existence are constructively of record and the 
failure of the RO or the Board to consider any such pertinent 
records might constitute clear and unmistakable error, even 
though such evidence was not actually in the record assembled 
for appellate review.  See VAOPGCPREC 12-95.  In 
circumstances such as these, the Board will not speculate as 
to the probative value, if any, of VA medical records not on 
file.  Furthermore, the Federal Circuit also emphasized in 
Hodge that the RO should consider whether the evidentiary 
record is complete before a rating decision is made.

Based on the foregoing, the Board has no choice but to REMAND 
the case for the following action:

1.  The RO should once again request the 
veteran to identify all medical care 
providers who have treated him for back 
problems since service.  If the veteran 
wants VA to consider medical records not 
in the possession of the Government, he 
must provide an appropriate release for 
such purpose.  

2.  Even if the veteran fails to respond, 
the RO should obtain complete medical 
records concerning the veteran from the 
VAMC in Dallas, Texas.  Additionally, the 
RO should obtain records from the Social 
Security Administration regarding 
disability benefits he receives from that 
agency, to include medical records relied 
upon in any award of benefits.  All 
records which are obtained should be 
associated with the claims folder.

3.  If any pertinent medical records are 
obtained which constitute new and 
material evidence, the RO should do 
whatever further development is deemed 
appropriate under the circumstances.  

When this development has been completed, the RO should 
readjudicate the issue of whether new and material evidence 
has been submitted to reopen the claim of entitlement to 
service connection for a back disorder.  If the benefit sought 
on appeal is not granted, the veteran and his representative 
should be given a Supplemental Statement of the Case with 
regard to the additional development and should also be 
afforded an opportunity to respond.  The record should be 
returned to the Board for further appellate consideration, if 
in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 5 -


